Exhibit 10.2

STOCKHOLDERS AGREEMENT

STOCKHOLDERS AGREEMENT (the “Agreement”), dated as of July 28, 2011, among
Harbor BioSciences, Inc., a Delaware corporation (the “Company”), Amun LLC a
Delaware limited liability company (“Amun”), and any other stockholder who from
time to time becomes party to this Agreement by execution of a Joinder Agreement
in substantially the form attached hereto as Exhibit A. Amun and the other
parties who become a party hereto are sometimes referred to herein collectively
as the “Stockholders,” and each individually, a “Stockholder.”

The Company is party to that certain Stock Purchase Agreement, dated July 28,
2011, between the Company and Amun (the “Purchase Agreement”), pursuant to which
Amun will purchase two million (2,000,000) shares of Preferred Stock (the
“Acquired Shares”).

In connection with the Initial Closing of the Purchase Agreement, the parties
hereto desire to enter into this Agreement on the date of such Initial Closing
(the “Closing Date”).

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Construction of Terms. As used herein, the masculine, feminine or
neuter gender, and the singular or plural number, shall be deemed to be or to
include the other genders or number, as the case may be, whenever the context so
indicates or requires.

SECTION 1.2 Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below.

“382 Ownership Change” means an “ownership change” as defined in Section 382 of
the Code.

“5% Shareholder” means a “5-percent shareholder” as defined in Section 382 of
the Code.

“12(g) Termination” has the meaning ascribed to it in Section 4.2(e).

“Acquired Shares” has the meaning ascribed to it in the second paragraph of this
Agreement.

“Affiliate” of any Person means a Person that, directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned Person; provided, however, that an Affiliate of
Amun, as applicable, shall also include (a) an employee, limited partner,
general partner or director of Amun and (b) any spouse, sibling or lineal
ancestor or descendent of any such employee, limited partner, general partner or
director or any trust for the benefit of, or any estate of, any such spouse,
sibling, ancestor or descendent. For the purpose of this definition, “control”
(including with correlative meanings, the terms



--------------------------------------------------------------------------------

“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or by contract or
agency or otherwise.

“Agreement” has the meaning ascribed to it in the first paragraph of this
Agreement.

“Amun” has the meaning ascribed to it in the first paragraph of this Agreement.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day, other than a Saturday or a Sunday, on which
commercial banks are not required or authorized by law or executive order to
close in New York City, New York.

“Bylaw Amendment” has the meaning ascribed to it in the Purchase Agreement.

“Charter Amendments” has the meaning ascribed to it in the Purchase Agreement.

“Closing Date” has the meaning ascribed to it in the third paragraph of this
Agreement

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock, $0.01 par value per share, of the
Company, and any other common equity securities issued by the Company, and any
other shares of stock issued or issuable with respect thereto (whether by way of
a stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization).

“Company” has the meaning ascribed to it in the first paragraph of this
Agreement.

“Deregistration” means the termination of the registration of the Company’s
Common Stock or other class of securities under Section 12(g) of the Exchange
Act and the suspension of the Company’s reporting obligations under
Section 15(d) of the Exchange Act.

“Director” means a member of the Board of Directors.

“Escrow Agreement” has the meaning ascribed to it in the Purchase Agreement.

“Equity Incentive Plan” means any one of the 1997 Incentive Stock Option Plan,
the 2005 Equity Incentive Plan or the 2005 Non-Employee Directors’ Equity
Incentive Plan, in each case as amended or otherwise modified from time to time
prior to the date of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934.

“Forward Stock Split” has the meaning ascribed to it in the Purchase Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Initial Closing Date” has the meaning ascribed to it in the Purchase Agreement.

“Issuance Notice” has the meaning ascribed to it in Section 8.3.

“NOL Provision” has the meaning ascribed to it in the Purchase Agreement.

“Purchase Agreement” has the meaning ascribed to it in the second paragraph of
this Agreement.

“Person” means any individual, corporation, partnership (limited or general), a
limited liability company, trust, joint venture, unincorporated organization or
any similar entity.

“Preferred Stock” means the Series A Preferred Stock, $0.01 par value per share,
of the Company, and any other shares of stock issued or issuable with respect
thereto (whether by way of a stock dividend or stock split or in exchange for or
upon conversion of such shares or otherwise in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization).

“Put Right” has the meaning ascribed to it in Section 4.2.

“Qualifying Transaction” means a transaction in which the Company acquires a
controlling interest in a third-party, the terms of which transaction provide
that, immediately following the closing of such acquisition, the acquired
company would provide to the Company funds in an amount equal to at least
$5,000,000 in cash plus an amount equal to the documented out-of-pocket costs
and expenses (including for legal and accounting expenses) incurred by the
Company in connection with such Qualifying Transaction (such amount not to
exceed $200,000), which amounts, together with any operating cash held by the
Company immediately prior to the closing of such Qualifying Transaction, would,
subject to applicable law, be available to the Company to be transferred,
together with any and all (i) intellectual property and (ii) other assets of the
Company related to the Company’s biotechnology business as it exists immediately
prior to the closing of such Qualifying Transaction that may be so transferred
pursuant to applicable law as otherwise permitted under any contract, agreement
or arrangement to which the Company is a party, to a newly formed subsidiary of
the Company, which subsidiary will assume all liabilities, obligations and
commitments of the Company (whether known or unknown, accrued, contingent or
absolute or otherwise) as of immediately prior to such closing.

“Qualifying Transaction Proposal” has the meaning ascribed to it in
Section 4.2(g).

“Reverse Stock Split” has the meaning ascribed to it in the Purchase Agreement.

“Securities Act” means the Securities Act of 1933.

“Stockholder” has the meaning ascribed to it in the first paragraph of this
Agreement.

“Stockholder Directors” has the meaning ascribed to it in Section 7.1.

“Stockholder Observer” has the meaning ascribed to it in Section 7.2.

 

- 3 -



--------------------------------------------------------------------------------

“Transfer” means any direct or indirect transfer, donation, sale, assignment,
pledge, hypothecation, grant of a security interest in or other disposal or
attempted disposal of all or any portion of a security, any interest or rights
in a security, or any rights under this Agreement. “Transferred” means the
accomplishment of a Transfer, and “Transferee” means the recipient of a
Transfer.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each of the Stockholders, individually and not jointly, hereby represents,
warrants and covenants to the Company and each other Stockholder as follows:
(a) such Stockholder has full authority, power and capacity to enter into this
Agreement and perform its obligations hereunder; and (b) this Agreement
constitutes the valid and binding obligation of such Stockholder enforceable
against such Stockholder in accordance with its terms.

ARTICLE III

PURCHASE AND SALE

Pursuant to the Purchase Agreement, Amun shall be issued, on the Closing Date
and in connection with the initial closing of the Purchase Agreement, two
million (2,000,000) shares of Preferred Stock.

ARTICLE IV

TRANSFER AND ASSIGNMENT; AMUN PUT RIGHT

SECTION 4.1 Transfer and Assignment by Amun. Subject to compliance with
applicable law, Amun may freely Transfer any Acquired Shares held by it and any
or all of its rights under this Agreement to any Affiliated Transferee of the
Acquired Shares, and any such Transferee shall be deemed to be a “Stockholder”
for purposes of this Agreement and as a condition of such transfer shall become
a party to this Agreement via execution of a Joinder Agreement in substantially
the form attached hereto as Exhibit A.

SECTION 4.2 Amun Put Right. Following the Closing Date and until the later to
occur of (x) the 12-month anniversary following the Closing Date or (y) in the
event a Qualifying Transaction has not been consummated, forty-five
(45) calendar days following the Company’s 2012 annual stockholders meeting,
Amun may, in its sole discretion, elect to put all (but not less than all) of
the Acquired Shares held by it to the Company (the “Put Right”), and the Company
shall be obliged to purchase such Acquired Shares promptly, and in no event
later than thirty (30) calendar days, following the date on which such put
request is delivered in writing to the Company, in exchange for $1.00 and the
return of all cash and any other property or assets held in escrow pursuant to
the Escrow Agreement, in the event of any of the following:

(a) The Company has not appointed to the Board of Directors the Stockholder
Directors within five (5) calendar days of the receipt by the Company of a
written request from Amun that they do so;

(b) Less than three (3) Stockholder Directors are members of the Board of
Directors following the Company’s 2011 annual stockholders meeting;

 

- 4 -



--------------------------------------------------------------------------------

(c) The stockholders of the Company shall have failed to approve the Reverse
Stock Split and Forward Stock Split or adopt the NOL Provision, in each case in
accordance with the Purchase Agreement within one hundred (100) calendar days
following the Closing Date;

(d) Amun shall have requested in writing, at any time following the approval of
the Reverse Stock Split and Forward Stock Split by the stockholders of the
Company, that the Company effect the Reverse Stock Split and Forward Stock Split
and within two (2) Business Days after such request the Company shall not have
filed the amendments to the Company’s certificate of incorporation relating to
the Reverse Stock Split and Forward Stock Split with the Delaware Secretary of
State;

(e) (i) Amun shall have requested in writing, at any time following the Closing
Date, that the Company effect the termination of the registration of the
Company’s Common Stock or other class of securities under Section 12(g) of the
Exchange Act (the “12(g) Termination”) and within five (5) Business Days after
such request the Company has not filed a certification on Form 15 pursuant to
Rule 12g-4 of the Exchange Act to effect the 12(g) Termination or (ii) Amun
shall have requested in writing, at any time following the effective date of the
Reverse Stock Split, that the Company effect a Deregistration of the Company’s
Common Stock or other class of securities and within five (5) Business Days
after such request the Company has not effected such Deregistration (subject to
any applicable waiting periods);

(f) The occurrence of a 382 Ownership Change that occurs prior to the closing of
a Qualifying Transaction;

(g) (i) Amun shall have brought to the Board of Directors a Qualifying
Transaction, and a majority of the Company’s disinterested directors shall have
failed to recommend and approve the Qualifying Transaction within forty-five
(45) calendar days of Amun having made a written proposal to the Company in
respect of a Qualifying Transaction (a “Qualifying Transaction Proposal”) or
(ii) such Qualifying Transaction shall not have been consummated within
seventy-five (75) calendar days of Amun having made a Qualifying Transaction
Proposal to the Company, unless, in the case of clause (ii), the failure to
consummate such Qualifying Transaction within such seventy-five (75) calendar
day period is due to Amun’s breach in any material respect of its obligations
under the definitive agreements providing for the Qualifying Transaction;

(h) At any time following the Deregistration, the Company makes any filing with
the Commission pursuant to Sections 13 and 15(d) of the Exchange Act on a
voluntary basis; or

(i) Any material breach of this Agreement by the Company that is not cured
within twenty (20) calendar days after notification of breach or any breach of
any representation or warranty contained in Sections 3.1(g), (ll) or (mm) of the
Purchase Agreement.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE V

RIGHTS TO PURCHASE

SECTION 5.1 Right to Participate in Certain Sales of Additional Securities. So
long as Amun continues to hold or is deemed to hold through one or more of their
Affiliated Transferees at least 50% of the Acquired Shares issued to Amun on the
Closing Date (as the same may be proportionately adjusted by way of a stock
split, stock dividend, or other division of securities, or in connection with a
combination of securities, recapitalization, merger, consolidation, or other
reorganization), the Company agrees that it will not, subject to Section 5.5
below, sell or issue: (a) any shares of capital stock of the Company (which
includes shares of both Common Stock and Preferred Stock), (b) securities
convertible into or exercisable or exchangeable for capital stock of the Company
or (c) options, warrants or rights carrying any rights to purchase capital stock
of the Company, unless the Company first submits a written notice to Amun
identifying the terms of the proposed sale (including the name or names of the
third party proposed purchasers, price, number or aggregate principal amount of
securities and all other material terms), and offers to Amun the opportunity to
purchase up to one hundred percent (100%) of the securities proposed to be
issued on terms and conditions, including price, no less favorable than those on
which the Company proposes to sell such securities to such proposed purchasers.
The Company’s offer pursuant to this Section 5.1 shall remain open and
irrevocable for a period of ten (10) calendar days following the Company’s
sending of such written notice.

SECTION 5.2 Stockholder Acceptance. Amun may elect to purchase up to one hundred
percent (100%) of the securities so offered by giving written notice thereof to
the Company within such ten (10) calendar day period, including in such written
notice the maximum number of shares of capital stock or other securities of the
Company that Amun wishes to purchase. Any securities purchased by Amun pursuant
to this Article V will be subject to the rights and obligations set forth in
this Agreement.

SECTION 5.3 Sale to Third Party. Any securities so offered that are not
purchased by Amun pursuant to the offer set forth in Section 5.1 above, may be
sold by the Company to such proposed purchasers, but only on terms and
conditions no more favorable than those set forth in the notice to Amun, at any
time within ninety (90) calendar days following the termination of the
above-referenced ten (10) calendar day period, but may not be sold to any other
Person or on terms and conditions, including price, that are more favorable to
such purchaser than those set forth in such offer or after such ninety (90)
calendar day period without renewed compliance with this Article V.

SECTION 5.4 Exceptions to Pre-emptive Rights. Notwithstanding the foregoing, the
right to purchase granted under this Article V shall be inapplicable with
respect to: (i) the issuance of shares of Common Stock (as appropriately
adjusted for any stock split, combination, reorganization, recapitalization,
reclassification, stock dividend or similar event) pursuant to the valid
exercise of options to purchase Common Stock outstanding on the date of this
Agreement, (ii) securities issued as a result of any stock split, stock
dividend, reclassification, recapitalization or reorganization or similar event
with respect to the Acquired Shares or (iii) the issuance of Common Stock
pursuant to currently outstanding warrants to acquire Common Stock of the
Company outstanding on the date of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

SECTION 5.5 Assignment of Rights. Amun shall have the right to transfer and/or
assign its rights under this Article V to any Transferee of such Acquired Shares
permitted by Section 4.1, and shall further have the right to transfer and/or
assign and transfer Amun’s right to accept any particular offer under
Section 5.1 hereof.

ARTICLE VI

CONSULTATION RIGHTS

SECTION 6.1 The Company shall make its appropriate officers and/or Directors,
and those of its subsidiaries, available periodically and at such times as
reasonably requested by a single designee and representative of all the
Stockholder(s) (the “Representative”) for consultation with the Representative
with respect to all matters relating to the business and affairs of the Company
and its subsidiaries, including, without limitation, significant changes in
management personnel and compensation of employees, introduction of new products
or new lines of business, important acquisitions or dispositions or the proposed
commencement or compromise of significant litigation. The Company agrees to
consider, in good faith, the recommendations of the Representative in connection
with the matters on which it is consulted as described above.

SECTION 6.2 So long as the Stockholder(s) continues to hold or is deemed to hold
through one or more of their Affiliated Transferees at least 50% of the Acquired
Shares issued to Amun on the Closing Date (as the same may be proportionately
adjusted by way of a stock split, stock dividend, or other division of
securities, or in connection with a combination of securities, recapitalization,
merger, consolidation, or other reorganization), the Company shall use
commercially reasonable efforts to deliver to the Stockholder(s) (via the
Representative):

(a) as soon as available, but in any event within forty-five (45) calendar days
after the end of each fiscal quarter, unaudited consolidated statements of
income and cash flows of the Company and its subsidiaries for such fiscal
quarter, and consolidated balance sheets of the Company and its subsidiaries as
of the end of such fiscal quarter;

(b) within ninety (90) calendar days after the end of each fiscal year, audited
consolidated statements of income and cash flows of the Company and its
subsidiaries for such fiscal year, and consolidated balance sheets of the
Company and its subsidiaries as of the end of such fiscal year; and

(c) promptly upon receipt thereof, any additional written reports, management
letters or other detailed information concerning significant aspects of the
Company’s or any of its subsidiary’s operations or financial affairs given to
the Company or any of its subsidiaries by its independent accountants (and not
otherwise contained in other materials provided hereunder).

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE VII

GOVERNANCE

SECTION 7.1 Initial Board Representation. Immediately following the Closing
Date, the Company will exercise all authority to fill the three (3) current
vacancies on the Board of Directors with the individuals designated by the
Stockholder in writing to the Company (the “Stockholder Directors”), each of
whose term shall expire at the Company’s 2011 annual stockholders meeting. In
connection with the Company’s 2011 annual stockholders meeting, the Company will
exercise all authority to cause such Stockholder Directors to be nominated for
election to the Board of Directors at such annual stockholders meeting to terms
that expire at the Company’s 2014 annual stockholders meeting.

SECTION 7.2 Stockholder Observer. At any time following Closing Date and prior
to the appointment of the Stockholder Directors, the Stockholder will be
entitled to appoint one (1) observer to the Board of Directors (the “Stockholder
Observer”) who shall be invited to attend all meetings of the Board of Directors
in a nonvoting observer capacity. The Company shall also provide the Stockholder
Observer with copies of all notices, minutes, consents, and other materials that
are provided to the Directors at the same time and in the same manner as
provided to such Directors; provided, however, that the Stockholder Observer
shall agree to hold in confidence and trust and to act in a fiduciary manner
with respect to all information so provided; and provided further, that the
Company reserves the right to withhold any information and to exclude the
Stockholder Observer from any meeting or portion thereof if access to such
information or attendance at such meeting could adversely affect the
attorney-client privilege between the Company and its counsel.

SECTION 7.3 Resignations and Replacements. If a Stockholder Director ceases to
serve as a Director for any reason, the vacancy created by such Director ceasing
to serve as a Director shall be filled by the affirmative vote of a majority of
the remaining Directors then in office with an individual designated by the
Stockholder(s).

SECTION 7.4 Special Board Actions. Notwithstanding anything else in this
Agreement to the contrary, for so long as the Stockholder continues to hold or
is deemed to hold through one or more of its Affiliated Transferees at least 50%
of the Acquired Shares issued to Amun pursuant to the Purchase Agreement (as the
same may be proportionately adjusted by way of a stock split, stock dividend, or
other division of securities, or in connection with a combination of securities,
recapitalization, merger, consolidation, or other reorganization), the Company
shall not take any of the following actions, and shall not permit any of its
subsidiaries or Affiliates (other than any business acquired by the Company in a
Qualifying Transaction) to take any of the following actions, without first
obtaining the approval (by vote or written consent) of two-thirds of the Board
of Directors:

(a) amend any provision of the Company’s or any of its subsidiary’s governing
documents, including without limitation the Certificate of Incorporation, the
Bylaws and the Shareholder Rights Plan, except in accordance with the terms of
this Agreement and the Purchase Agreement;

(b) make or approve any voluntary bankruptcy or reorganization filing by,
liquidation or other termination of the business or operations of, the Company
or any of its subsidiaries or allow the Company or any subsidiary to make a
general assignment, arrangement or composition for the benefit of its creditors
or to admit its inability to pay its debts generally as they become due;

 

- 8 -



--------------------------------------------------------------------------------

(c) increase the size of the Board of Directors to more than seven
(7) Directors;

(d) make any determination or otherwise take any action with respect to net
operating losses as contemplated by the terms of the NOL Provision;

(e) except as required under options to purchase Common Stock and warrants to
acquire Common Stock, in each case outstanding on the date of this Agreement,
issue any securities; and

(f) register any securities of the Company or any of its Subsidiaries or file
any registration statement relating to securities of the Company or any of its
Subsidiaries with the Commission or list any such securities on any stock
exchange.

SECTION 7.5 Committees. At any time following the appointment of the Stockholder
Directors and for as long as the Stockholder(s), in the aggregate, own Preferred
Stock that on an as converted basis is equivalent to at least five percent
(5%) of the outstanding shares of Common Stock, the Company shall exercise all
authority under applicable law to cause the Board to designate at least one
(1) Stockholder Director to serve as a member of each committee of the Board of
Directors, to the same extent, and on the same basis, as the other Directors,
provided that such Stockholder Director need not serve as chair of any such
committee.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.1 Deregistration. At any time following the effective date of the
Reverse Stock Split, the Company shall, upon the request of Amun, file with the
Commission all forms and documentation necessary to effect the Deregistration
and shall effect such Deregistration as soon as reasonably practicable following
a request by Amun, but in no event later than five (5) Business Days following
such request.

SECTION 8.2 No Voluntary Filings. Following the Deregistration, the Company
shall not make any filing with the Commission pursuant to Sections 13 and 15(d)
of the Exchange Act on a voluntary basis.

SECTION 8.3 Amun Option to Contribute Shares. The Company will provide written
notice (the “Issuance Notice”) to the Stockholder(s) on the earlier to occur of
(x) twenty (20) calendar days prior to any issuance of shares of Common Stock to
any Person other than the Stockholder(s) and (y) such shorter period to allow
sufficient time for the Company to deliver shares of Common Stock as required by
the option or warrant upon its exercise, provided that the Issuance Notice shall
allow sufficient time for the Stockholder(s) to convert the necessary number of
shares of Preferred Stock into Common Stock and to make the contribution to the
Company of such shares of Common Stock as contemplated by this Section 8.3.
Within ten (10) calendar days of the receipt of the Issuance Notice or such
earlier time as the Company shall have notified the Stockholder(s) in writing
and as may be required to allow sufficient time for the Company to deliver
shares of Common Stock as required by the option or warrant subject to such
Issuance Notice (and in any event at least two (2) Business Days prior to the
date shares of Common Stock are required to be delivered in connection with such
issuance), the

 

- 9 -



--------------------------------------------------------------------------------

Stockholder(s) shall have the option, but not the obligation, to contribute, to
the Company Common Stock subject to such Issuance Notice, in exchange for such
consideration to be paid to the Company in connection with such issuance or as
may otherwise be agreed to by the Company and the Stockholder(s). In the event
that the Issuance Notice relates to an exercise by a holder of warrants or
options to purchase Common Stock, the Stockholder(s) shall receive the warrant
or option exercise price, as applicable, in exchange for its contribution of the
Common Stock to the Company. The Company shall use reasonable best efforts to
allow the Stockholder(s) to convert shares of Preferred Stock into shares of
Common Stock and contribute such shares in accordance with the terms of this
Section 8.3.

SECTION 8.4 Surrender and Contribution of Fractional Shares. If the
Stockholder(s) converts shares of Preferred Stock in order to contribute shares
of Common Stock pursuant to Section 8.3 above, the Company at its expense will
forthwith issue to the Stockholder(s) certificates representing any Preferred
Stock (including fractional shares thereof) not converted and contributed by the
Stockholder(s), such certificates representing shares of Preferred Stock
(including fractional shares thereof) to be issued in the name of the
Stockholder(s) or its nominee.

SECTION 8.5 Amun Voting Agreement. Following the Closing Date, the
Stockholder(s) will vote all shares of Preferred Stock over which the
Stockholder(s) has voting control in favor of approval of the Charter
Amendments.

SECTION 8.6 Qualifying Transaction. Following the Closing Date, the
Stockholder(s) will use commercially reasonable efforts to identify a company or
business that may be sold to the Company in a transaction that would constitute
a Qualifying Transaction. The Company and the Stockholder(s) shall use
reasonable best efforts to consummate the Qualifying Transaction as promptly as
practicable following execution of definitive documentation in connection
therewith.

SECTION 8.7 Standstill. Following the Closing Date and until the expiration of
the Put Right, neither the Company nor any of its subsidiaries or Affiliates
(other than any business acquired by the Company in a Qualifying Transaction)
shall:

(a) enter into any agreement or arrangement or amend, modify or terminate any
such agreement or arrangement with any officer, employee, director, stockholder,
member, warrant holder or equity holder of the Company or any of its
subsidiaries or any Affiliate of such officer, employee, director, stockholder,
member, warrant holder or equity holder or otherwise incur any liabilities
(other than as may be required by the express terms of outstanding warrants in
connection with the redemption thereof by the Company in accordance with such
warrants) and other than liabilities incurred in the ordinary course of
business, in an amount greater than $200,000;

(b) incur indebtedness for borrowed money in an amount greater than $200,000 in
the aggregate at any one time outstanding for the Company and its subsidiaries;

(c) incur or grant any lien, security interest or other encumbrance on the
Company, its subsidiaries or any of their respective assets or properties, other
than with respect to assets relating to HE2000, HE2100, HE3413, HE3177, Apoptone
or Triolex, having a value in excess of $200,000;

 

- 10 -



--------------------------------------------------------------------------------

(d) extend any credit, loan or other advance in an amount greater than $200,000
in the aggregate at any one time outstanding;

(e) acquire in one transaction or a series of related transactions securities or
other assets having an aggregate value for the Company and its subsidiaries in
excess of $200,000 except in connection with a Qualifying Transaction;

(f) issue any guarantee with respect to the debts or other obligations (e.g.,
“keep well” or “take or pay” arrangements) of any Person except in connection
with a Qualifying Transaction;

(g) make any expenditure in excess of $100,000; and

(h) hire any employee, officer or director of or consultant to the Company
and/or any of its subsidiaries that may result in the payment of compensation in
cash, property or other consideration during any calendar year of more than
$150,000 to any Person in the aggregate from any one or more of such companies

SECTION 8.8 Reverse and Forward Stock Splits. The Board of Directors shall
effect the Reverse Stock Split and Forward Stock Split within two (2) Business
Days of receiving a request in writing from Amun that the Board of Directors
effect the Reverse Stock Split and Forward Stock Split.

SECTION 8.9 Survival. Each of the parties hereto agrees that each
representation, warranty, covenant and agreement made by it in this Agreement or
in any certificate, instrument or other document delivered pursuant to this
Agreement is material, shall be deemed to have been relied upon by the other
parties and shall remain operative and in full force and effect after the date
hereof regardless of any investigation. This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties hereto
and their respective successors and permitted assigns to the extent contemplated
herein.

SECTION 8.10 Legend on Securities. The Company and Amun acknowledge and agree
that the following legends shall be typed on each certificate evidencing any of
the Acquired Shares held at any time by Amun:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE
SECURITIES LAWS, OR UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

 

- 11 -



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE PROVISIONS OF A CERTAIN
STOCKHOLDERS AGREEMENT, DATED AS OF JULY 28, 2011, AS SUCH MAY BE AMENDED AND/OR
RESTATED IN ACCORDANCE WITH ITS TERMS. A COMPLETE AND CORRECT COPY OF SUCH
AGREEMENT IS AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF THE COMPANY AND
WILL BE FURNISHED UPON WRITTEN REQUEST AND WITHOUT CHARGE.

SECTION 8.11 Amendment and Waiver. Any party may waive in writing any provision
hereof intended for its benefit. No failure or delay on the part of any party
hereto in exercising any right, power or remedy hereunder shall operate as a
waiver thereof. The remedies provided for herein are cumulative and are not
exclusive of any remedies that may be available to any party hereto at law or in
equity or otherwise. This Agreement may be amended only with the prior written
consent of the Company and the Stockholder(s).

SECTION 8.12 Interpretation; Certain Definitions. References to defined terms in
the singular shall include the plural and references to defined terms in the
plural shall include the singular. The descriptive headings of the several
Articles and Sections of this Agreement are inserted for convenience only, do
not constitute a part of this Agreement and shall not affect in any way the
meaning or interpretation of this Agreement. All references herein to “Articles”
and “Sections” shall be deemed to be references to Articles and Sections hereof
unless otherwise indicated. A reference to a law includes any amendment or
modification to such law and any rules or regulations issued thereunder. As used
in this Agreement, “including” (and the derivative “include”) means including,
without limitation.

SECTION 8.13 Actions Taken by Amun. To the extent that any action in this
Agreement may be taken by the Stockholder(s), such action shall be undertaken by
the affirmative vote of the holders of a majority of the Acquired Shares then
owned by the Stockholder(s).

SECTION 8.14 Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) five (5) Business Days following sending by registered or
certified mail, postage prepaid, (ii) when sent, if sent by facsimile or
electronic mail, provided that the facsimile transmission or electronic mail, as
applicable, is promptly confirmed by telephone, (iii) when delivered, if
delivered personally to the intended recipient and (iv) one (1) Business Day
following sending by overnight delivery via a national courier service and, in
each case, addressed to a party at the following address for such party:

if to the Company,

Harbor BioSciences, Inc.

9191 Towne Centre Drive, Suite 409

San Diego, California 92122

Attention: Robert Weber, Chief Financial Officer

Facsimile: (858) 320-2590

 

- 12 -



--------------------------------------------------------------------------------

and

Stradling Yocca Carlson & Rauth

4365 Executive Drive, Suite 1500

San Diego, California 92121

Attention: Michael Brown, Esq.

Facsimile: (858) 926-3001

if to the Stockholder(s),

Amun LLC

c/o Resource Holdings, Ltd.

520 Madison Avenue, 33rd Floor

New York, New York 10022

Attention: Richard Bartlett

Facsimile: (212) 935-3851

and

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Jack Bodner, Esq.

Facsimile: (212) 841-1010

SECTION 8.15 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

SECTION 8.16 Entire Agreement. This Agreement and the Schedules and Exhibits
annexed hereto constitute the entire understanding between the parties with
respect to the subject matter hereof, and supersede all other understandings and
negotiations with respect thereto.

SECTION 8.17 Remedies; Severability. It is specifically understood and agreed
that any breach of the provisions of this Agreement by any Person subject hereto
would result in irreparable injury to the other parties hereto, that the remedy
at law alone would not be an inadequate remedy for such breach, and that, in
addition to any other legal or equitable remedies which they may have, such
other parties may enforce their respective rights by actions for specific
performance (to the extent permitted by law). The parties agree that irreparable
damage would occur in the event that any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof including an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, without having to post any bond or
other security of undertaking, this being in addition to any other remedy to
which they are entitled at law or equity. In the event that any provision
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable by a court of competent jurisdiction in any jurisdiction, such
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity, illegality or unenforceability without invalidating or affecting the
remaining provisions hereof or affecting the validity, legality or
enforceability of such provision in any other jurisdiction.

 

- 13 -



--------------------------------------------------------------------------------

SECTION 8.18 Governing Law. This Agreement and any disputes arising under or
related hereto (whether for breach of contract, tortious conduct or otherwise)
shall be governed and construed in accordance with the laws of the State of
Delaware, without reference to its conflicts of law principles.

SECTION 8.19 Jurisdiction.

(a) Each party irrevocably agrees that any legal proceeding against it arising
out of or in connection with this Agreement or the transactions contemplated by
this Agreement or disputes relating hereto (whether for breach of contract,
tortious conduct or otherwise) shall be brought exclusively in the United States
District Court for the District of Delaware, or, if such court does not have
subject matter jurisdiction, the state courts of the State of Delaware, and
hereby irrevocably accepts and submits to the exclusive jurisdiction and venue
of the aforesaid courts in personam, with respect to any such proceeding.

(b) WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED
BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

SECTION 8.20 Adjustments. All references to share prices and amounts herein
shall be equitably adjusted to reflect stock splits, stock dividends,
combinations of shares, recapitalizations, merger, consolidations,
reorganizations and similar changes affecting the capital stock of the Company.

 

- 14 -



--------------------------------------------------------------------------------

SECTION 8.21 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of the
parties hereto as contemplated herein, and any successor to the Company by way
of merger or otherwise shall specifically agree to be bound by the terms hereof
as a condition of such succession. The right of Amun hereunder shall only be
assignable to Transferees Affiliated with Amun. This Agreement may not be
assigned by the Company without the prior written consent of Amun, and without
such prior written consent any attempted Transfer shall be null and void.

[SIGNATURE PAGE FOLLOWS]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.

 

HARBOR BIOSCIENCES, INC. By:   /s/ Robert W. Weber   Name: Robert W. Weber  
Title:   Chief Financial Officer

 

AMUN LLC By:   /s/ Richard Bartlett   Name: Richard Bartlett   Title:  
President



--------------------------------------------------------------------------------

EXHIBIT A

Form of Joinder Agreement

The undersigned hereby agrees, effective as of the date hereof, to become a
party to that certain Stockholders Agreement (the “Agreement”) dated as of
July 28, 2011, by and among Harbor BioSciences, Inc. (the “Company”) and the
parties named therein and for all purposes of the Agreement, the undersigned
shall be included within the term “Stockholder” (as defined in the Agreement).
The undersigned further confirms that the representations and warranties
contained in Section II of the Agreement are true and correct as to the
undersigned as of the date hereof. The address and facsimile number to which
notices may be sent to the undersigned is as follows:

Address: _______________________

Facsimile No. ____________________

 

         NAME OF UNDERSIGNED    

 